Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 1 of 13 Page|D #: 1

FlLED
UNITED sTATEs DISTRICT coURT U_S_ D‘,’;$,§,EC*"T*<§O%;FT¢%§DM
EAsTERN DIsTRICT oF NEW YORK ‘
__X its JAN 2 4 2019 ar

 

ROGELIO KNIGHTS, JR.
BROOKLYN OFFiCE

Plaintiff,

COMPLAINT
-against- DEMAND FOR JURY
TRIAL

 

THE CITY UNIVERSIY OF NEW YORK,
THOMAS A. ISEKENEGBE, and
CHRISTOPHER TODD CAROZZA, B]'_,OCK J;

Defendants. LEW§ M ii n

-- ---x

 

I. NATURE OF ACTION

fn March 2017, Bronx Community College terminated Rogelio Knights, Jr. from his
position as substitute Student Athietic Director on the basis of allegations that he had Violated
the college’s sexual harassment policy. In a significant departure from its own internal policies
and Well established constitutional law, the institution preferred no formal charges against Mr.
Knights and afforded him no pre-termination or post-termination hearing Mr. Knights brings
this action under 42 U.S.C. § 1983, charging that defendants deprived him of significant
property and liberty interests Without due process of law.

ll. JURISDICTION
l. Jurisdiction in this action is founded on 28 U.S,.C, §§ 1331 and 1341(3) and (4). Mr.

Knights, in addition, invokes the supplemental jurisdiction of the court to hear and adjudicate
claims arising under State laW.
III. THE PART£ES
2. Plaintiff Rogelio Knights, Jr. ( “Mr. Knights” ) is a natural person and a citizen of

the United States.

 

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 2 of 13 Page|D #: 2

3. Defendant City of University of New York is a public benefit corporation, created
under the laws of the State of New York.

4. Defendant Thomas A. Il<esenegbe (“Mr. Il<esenegbe”) is a natural person. At all times
mentioned herein he was employed as President of Bronx Community College and Was acting
under color of laW.

5. Defendant Christopher Todd Carozzo (“Mr. Carozzo” ) is a natural person. At all
times mentioned herein he Was employed as Chief Diversity Ofticer and Title IX Coordinator of
LaGuardia Conimunity College and was acting under color of law.

IV. STATEMENT OF CLAIMS

6. In or about September 2016, Bronx Community College hired Mr. Knights as a
substitute Student Athletic Manager. Bronx Community College is part of the CUNY system.

7. Prior to Working at Bronx Community College Mr. Knights Worked for over two years
at LaGuardia Community College in the position of Associate Director of Athletics and
Recreation. LaGuardia Community College is part of the CUNY network.

Disciplina§y I’rocedures for Employees in the Higher Eclucation Officer Series

8. ACUNY employee Woricing under the Student Athletic Manager title is classified
as a Higher Education Ofiicer and is represented by the Professional Staff Congress, a labor
organization

9. During the time relevant to this action there exists a collective bargaining agreement
(“CBA”) between CUNY and the Professionai Staff Congress Which covers the terms and
conditions of employment, including disciplinary action.

iO. The CBA provides that all employees in the Higher Edueation Officer series can only

be discharged during the term of their term appointment for just cause.

 

 

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 3 of 13 Page|D #: 3

1 1. On June 16, 2016, CUNY and the Professional Staff Congress executed a supplemental
agreement referred to as Memorandum of Understanding For a Successor Collective Agreement
(“Memorandum of Understanding”). The agreement extended most of the terms of the CBA and
added new terms, some of which superseded those found in the CBA.

12. Section 21. 8 of the Memorandum of Understanding specifically covers disciplinary
proceedings against employees working in the Higher Education Ofticer series where
immediate discharge is sought

13. Section 21.8 provides that disciplinary proceedings seeking the immediate
discharge of Higher Education Ofticer is initiated by the President of the College by serving
a Notice of Intent for Immediate Discharge setting forth the charges against the employee
and the proposed penalty of immediate discharge

14. Section 21 .8 provides that within three days after service of the written charges, the
President or his designee is required to meet with the employee to discuss the basis of the
charges and the proposed penalty.

15. The Memorandum of Understanding provides that within twenty-four hours after
meeting with the employee, the President may withdraw the Notice of Intent for lmrnediate
Discharge and instead issue a Notice of lntent to Prefer Charges that seek a iesser penalty
than dismissal.

16. Section 21. 8 of the Memorandurn of Understanding states that if the President
proceeds with the Notice of intent for Immediate Discharge, the employee must be provided
with copies of the documents relied upon in preparing the charges and a list of those documents

being withheld on the ground of privilege

 

 

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 4 of 13 Page|D #: 4

17. Section 21.8 of the Memorandum of Understanding provides that within fourteen
days after receipt of service of the Notice of Immediate discharge the employee may proceed to
a disciplinary hearing before an impartial arbitrator.

CUNY’S Sexual Harassment Policy

18. CUNY has a written sexual harassment policy which is applicable to both students
and staff which is referred to as the City University of New York Policy on Sexual Misconduct.

19. CUNY’s sexual harassment policy provides that upon the filing of a complaint of
sexual harassment against an employee by a student, the college’s Title IX Coordinator is charged
with conducting a fair and impartial fact finding investigation

2(). CUNY’s sexual harassment policy provides that following the completion of the
investigation the Title IX Coordinator is required to report his or her findings to the College
President.

21. CUNY’s sexual harassment policy provides that if Title IX investigative report
substantiates any of the aliegations of sexual misconduct against the employee the Coliege
President may either adopt or reject the findings.

22. CUNY’s sexual harassment policy provides that if the College President adopts
the findings of the Title iX Coordinator, he or she must then refer the matter for disciplinary
action against the employee in accordance with applicable CUNY policies and rules and the
collective bargaining agreement

Accusation of Sexual Harassment

23. On or about January 25, 2017, Bronx Community College Human Resources
Direetor Sheily Levy notified Mr. Knights in writing that the college was placing him on
administrative ieave, pending the “ outcome of a CUNY Title IX investigation by a separate

institution.”

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 5 of 13 Page|D #: 5

24. On or about January 30, 2017, Mr. Knights received aletter from Christopher
Todd Carozza, Chief Diversity Ofticer and Title lX Coordinator of LaGuardia Cornmunity
College informing him that a LaGuardia College student, Briana Johnson, had submitted a
complaint alleging that he had invited her to his office and then locked the door. Mr. Carozza
reported that Ms. lohnson said that Mr. Knights then scrolled through her smart phone looking
for nude pictures and told her that he would like to have sex with her and another student

25. On February 23, 2017, Mr. Knights and his union delegate Zoraida l-Iernandez met
at CUNY Central Office with Mr. Carozza and Bronx Community College Chief Diversity
Officer lesenia Minier~ Delgado for an investigative interview concerning the allegations of
sexual harassmentl

26. At the investigative interview Mr. Knights specifically denied the allegations
attributed to Ms. Johnson. He stated that he had never sexually harassed Ms. Johnson or
otherwise behaved inappropriater toward her.

27. Mr. Knights told Mr. Carozzo at the investigative interview that the allegations
attributed to l\/ls. Johnson probably originated with Ms. Johnson’s basketball coach Anthony
Alfaro. He explained that he had a history of discord with Mr. Alfaro dating back to the time
he worked at LaGuardia Cornrnunity College as Assistant Athletic Director.

28. Mr. Knights recounted at the interview that while he worked at LaGuardia
Community College Mr. Alfaro had falsely reported to LaGuardia Community College’s
Athletic Director Brian Goldstein that Mr. Knights had sexually harassed another student
athlete, Kristen Deer. Mr. Knights explained that no charges were brought against him because
Ms. Deer as well as Assistant Basket ball coach Ferman Jones came forward and denied that

any sexual harassment took place.

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 6 of 13 Page|D #: 6

29. On March 16, 2017, Mr. Knights received an email from Mr. Carozza informing
him that he had completed his investigation of the allegations of sexual harassment brought against
him. Mr. Carozza stated in the email that his investigation had substantiated some of the
allegations of sexual misconduct He said that he found that Mr. Knights had requested nude
photos from Ms. Johnson and told her that he wanted to have sex with her and another student
He said that he also found that Mr. Knights had told Ms. Johnson that she should “comeback

6

to his office to make him smile” and that he had “leered” at her ‘ in a sexual manner” while
she was in the gymnasium.
Carczzo Submits Biased and Fraudulent Report

30. On or about March lS, 2017, Mr. Carozza submitted a memorandum to Dr. Gail O.
Mellow, president of LaGuardia Community College containing his findings with respect to his
investigation of the sexual harassment allegations against Mr. Knights.

31. In his memorandum to Dr. Mellow, Mr. Carozza states that his findings were
based on interviews with Brianna Johnson, Ms. Johnson’s father, Coach Anthony Alfaro,
Coach Morris, and two students with whom Ms. Johnson allegedly discussed her allegations of
sexual harassment He reports that he also relied on a surveillance video which, he maintains,
shows Mr. Knights “leering” at Ms. Johnson while she walked in front of him in the gymnasium
on January 19, 2017.

32. In violation of Mr. Knights clearly established right to a fair and impartial investigation,
Mr. Carozzo’s acted in bad faith and submitted a report containing false and misleading
information regarding his investigation

33. In his report Mr. Carozza states that Anthony Alfaro told him during an investigative

interview conducted on February 2, 2017 that Assistant Coach Ferman lones once reported to

 

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 7 of 13 Page|D #: 7

him that had had personally witnessed Mr. Knights sexually harassing LaGuardia College
student Kristen Deer. Mr. Carozzo states in his report that he then tried to contact Ferman
tones to corroborate whether or not Mr. .lones had actually seen Mr. Knights sexually harass
Ms. Deer. He falsely states in his report that he was unable to contact Mr. Jones.

34. After Mr. Caroozza issued his investigative report Ferman Jones came forward and
submitted a written statement to the effect he had in fact spoken to Mr. Carozza by telephone
during his investigation and told him that he never witnessed Mr. Knights harass Ms. Deer and
that the allegation of sexual harassment concerning Kirsten Deer had been entirely fabricated
by Coach Anthony Alfaro.

35. In further violation of Mr. Knights’ clearly established right to a fair and impartial fact
finding investigation, Mr. Carozza also submitted false and misleading information regarding
his interview with Kristen Deer.

36. ln his investigative report Mr. Carozza states that he interviewed Kristen Deer to
confirm whether or not Mr. Knights had ever sexually harassed her while he worked at
LaGuardia Community College. rl`he interview was recorded by Ms. Deer.

37. Although, Mr. Carozza accurately states in his investigative report that Ms. Deer
denied that Mr. Knights had ever sexually harassed her, he failed to report that she also told
him during the interview that the allegation of sexual harassment was completely fabricated
by Coach Anthony Alfaro inan effort to damage Mr. Knights’ career.

38. in violation of Mr. Knights’ right to a fair and impartial investigation, Mr. Carozza
engaged in further misconduct and demonstrated bad faith by falsely telling l\/ls. Deer in the

course of the interview that he was investigating allegations that Mr. Knights had inappropriater

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 8 ot 13 Page|D #: 8

watched female student-athletes while they were receiving a massage. Mr. Carozza had no
factual basis for making such a statement

39. By letter dated March 17 , 2017, Shelly B. Levy Bronx Conrmunity Human Resources
Director, informed Mr. Knights that the College had adopted the findings of Mr. Carozza’s Title
lX report and advised him that his employment Was being terminated immediately

40. In violation of Mr. Knights clearly established rights, defendant Isekenegbe failed to
serve Mr. Knights with a Notice of Intent for lmrnediate Discharge setting forth the charges
against him and the proposed penalty, in accordance with Section 21.8 of the Memorandum of
Understanding.

41. In further violation of Mr. Knights rights, prior to his termination CUNY and
defendant lsekenegbe failed to provide him with copies of documents the college relied on in
preparing charges or making its determination to seek his immediate discharge

42. In terminating Mr. Knights’ employment in violation of his clearly established rights,
defendants CUNY and lsekenegbe failed to provide him with an opportunity to appear at a
disciplinary hearing before an impartial arbitrator, as provided in Section 21.8 (e) of the
Memorandum of Understanding.

43. At the time of his termination Mr. Knights was one of three finalists for permanent
appointment to the position of Student Athletics Manager at Bronx Community College, and he
was scheduled for an interview for the position with lrene Delgado, Vice President of Student
Success.

44. On April 4, 2017, the Professional Staff Congress filed a Step l grievance on Mr.

K_nights’ behalf, charging that he was terminated without just cause.

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 9 ot 13 Page|D #: 9

45. On or about July 10, 2017, Mr. Knights filed an Article 78 proceeding in the Supreme
Court of the State of New York, County of New York, seeking a declaration that his termination
was arbitrary and capricious and in violation of his due process rights

46. in July 2017, the allegations of sexual harassment against Mr. Knight was
disseminated by The New York Daily News and The New York Post, causing him to suffer
public ridicule, humiliation, and racial abuse on internet message boards.

47. On or about July 17, 2017, Anthony Alfaro told a New Daily News journalist that
l\/lr. Knights had also engaged inappropriate behavior with female athletes while employed at
LaGaurdia Comrnunity College. This allegation is false, and its publication in the New York
Daily News caused Mr. Knights additional mental suffering and damage to his reputation

48. On or about August 17, 2017, Mr. Knights was informed in writing by New York
City Department of Education’s Office Personnel Investigation in response to a job application
that because he was discharged from Bronx Community College based on allegations of sexual
misconduct he was not eligible for a security clearance, and therefore could not be employed
by the City of New York Department of Education.

49. On May 3, 2018, more than a year after his termination, Bronx Community College
Human Resources Director Elizabeth River informed Mr. Knights by letter that the college had
“rescinded” its July 17, 2017 decision to terminate his employment as Student Athletic
Manager.

50. On June 4, 2018, on the basis of a motion filed by CUNY, the Honorable Arlene P.
Bluth of Supreme Court, New York County issued an order dismissing the Article 78 proceeding
challenging Mr. Knights’ termination The court ruled that since CUNY’s counsel had

represented to the court at oral argument that the issues raised in the petition would be addressed

 

 

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 10 ot 13 Page|D #: 10

in a pending disciplinary arbitration proceeding between the parties, Mr. Knights had not
exhausted his administrative remedies

51. On or about August 2, 2018, CUNY moved to dismiss the arbitration proceeding
arguing that since it had rescinded Mr. Knights termination in May 2018, his case was no
longer arbitrable

52. On November 7, 2018, Arbitrator Deborah M. Gaines of the Arnerican Arbitration
Association issued an opinion and award granting defendant CUNY’s motion to dismiss the
arbitration proceeding on the ground that the matter was no longer arbitrable because CUNY
had rescinded its decision to terminate Mr. Knights’ employment

53. ln her opinion and award, Arbitrator Gaines erroneously stated that because Mr.
Knights did not hold a civil service appointment to his position as Student Athletic Director at
Bronx Comnrunity College he had no “property interest” in his job and he was not “entitled to
a fact finding hearing to clear his name.”

54. To date, Mr. Knights has not been afforded a hearing where he would have an
opportunity to respond to the allegations of sexual misconduct and clear his name

VI. PLAINTIFF’S FIRST CLAIM FOR RELIEF

55. Tlre matters set forth in paragraphs 1 through 54 are hereby repeated

56. lnsofar as the CBA and the Memorandum of Understanding provides that Higher
Education Offrcers can only dismissed during their term of appointment for just cause, Mr.
Knights had a constitutionally protected property interest in continued employment until the

natural completion of his term of appointment

10

 

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 11 ot 13 Page|D #: 11

57. In summarily terminating Mr. Knights’ employment before the completion of his
term of appointment CUNY violated his right to procedural due process before deprivation of

property, as guaranteed by the Fourteenth Amendment to the United States Constitution.

58. By failing to afford Mr. Knights with a disciplinary hearing where he would be
have an opportunity to clear his name from the stigmatizing allegation of sexual misconduct
defendants have violated his right not to be deprived of liberty without due process of law, as
guaranteed by the Fourteenth Amendment to the United States Constituticn.

59. As a consequence of defendants’ wrongful conduct, Plaintiff has suffered mental,
anguish, loss of enjoyment of life, irreparable damage to his reputation, and other non-
pecuniary losses in the amount to $3,000,000.00

60. As a consequence of defendants’ unlawful conduct, Plaintiff has suffered economic
harm including loss of wages and future prospects for income, in an amount to be proved at
trial.

61. insofar as defendants lsekenegbe’s and Carozza’s conduct as described above was
Wanton, reckless and in total disregard for Mr. Knights’ well established ri ghts, he is entitled to
punitive damages against them in the amount of $10,000,000.00.

62. Prior to commencing this action, Plaintiff exhausted all post»deprivation administrative
remedics, including initiating an arbitration proceeding and commencing an Article 78
proceeding

VII. PLAINTIFF’S SECOND CLAlM FOR RELIEF

63. The matters set forth in paragraphs 1 through 54 are hereby repeated

ll

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 12 ot 13 Page|D #: 12

64. ln her decision and award granting CUNY’s motion to dismiss the arbitration
proceeding on the ground of mootness the arbitrator erroneously ruled, inter alia, that Plaintiff
is not entitled to a name-clearing hearing in connection with his termination because he did not
hold a civil service appointment to his position..

65. The arbitrator’s ruling that Plaintiff’ s was not entitled to a name-clearing hearing
because he did not hold a civil service appointment to his position clearly exceeded her power as
an arbitrator and was contrary to law.

66. Accordingly, plaintiff is entitled to judgment in accordance with New York Civil
Practice Law and Rules § 75l1 vacating andf or modifying that portion of the Arbitrator’s opinion
and award to extent that it determined Plaintiff`s right to a lname-clearing hearing.

Vlll. JURY DEMAND
67. Plaintiff demands that all issues in this action be tried before a jury.
WHEREFORE, Plaintiff demands judgment providing the following relief:

a) judgment against all defendants jointly and severally on Plaintiff" s First Claim for relief
in the amount of $3,000,000.00, representing compensation for emotional injury,
mental anguish and damage to his reputation;

b) judgment against all defendants jointly and severally for pecuniary injury including
back pay and loss of future earnings in an amount to be determined at trial, along with
reasonable attorney fees ;

c) judgment against defendants Isekenegbe and Carozzo, jointly and severally, on
Plaintiffs’ First Claim for Relief for punitive damages in the amount of

$10,000,000.00;

12

 

 

Case 1:19-cV-OO480-FB-R|\/|L Document 1 Filed 01/24/19 Page 13 ot 13 Page|D #: 13

d) equitable relief directing the expungement of the Title IX report and directing that
Plaintiff be afforded a post-termination name clearing hearing;
e) judgment on Plaintiff’s Second Claim for relief vacating and/or modifying the
arbitration decision and award to the extent that it purports determine Plaintiff’s right to a
name-clearing hearing;

f) costs and disbursement and such other further relief the court deems just and

 

proper.
%AW-`\
Dated: Brooklyn, New York OO§i§`VELT SEYMOUR
January 19, 2019 Attorneyfor Plaintiij

300 Cadrnan Plaza West, 12th Floor
Brooklyn, New York 11201

(718) 802-0055

Bar Code: RT0915

13

 

 

